DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the SCR system being a box-type SCR system, an S-type SCR system or a U-type SCR system in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “airflow rotating mechanism configured to rotate exhaust gas entering the intake air cone pipe” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites in part “wherein the SCR system is a box-type SCR system, an S-type SCR system or a U-type SCR system” at lines  1 – 2.  The addition of the word “type” to an otherwise definite expression (box, S, U) extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b)(III)(E).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (European Patent Application Publication No. EP 2314837 A1) in view of Gao et al. (Chinese Patent Application Publication No. CN 106731932 A).

    PNG
    media_image1.png
    517
    744
    media_image1.png
    Greyscale

Regarding claim 1, Karlsson discloses  an SCR system urea mixer, comprising an outer pipe (outer pipe) and an inner pipe (inner pipe) disposed in the outer pipe (outer pipe), wherein the outer pipe (outer pipe) comprises an intake air cone pipe (cone pipe) and an intake air straight pipe (straight pipe) connected with the intake air cone pipe (cone pipe), the inner pipe (inner pipe) comprises an intake air rectifying pipe (rectifying pipe) and a porous pipe (porous pipe), the porous pipe (porous pipe) is sleeved inside the intake air rectifying pipe (rectifying pipe) (Figures 1 and 2; annotated Figure 4 above; paragraphs [0042], [0043] and [0052]).

	Gao is directed to an SCR urea mixer.  Gao specifically discloses the intake air rectifying pipe (202) is provided with an airflow rotating mechanism (swirl vane 2023) configured to rotate exhaust gas entering the intake air cone pipe (202) (Figures 2 and 5; paragraphs [0037] – [0043] and [0046]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Karlsson such that the intake air rectifying pipe is provided with an airflow rotating mechanism configured to rotate exhaust gas entering the intake air cone pipe as taught by Gao, as the references and the claimed invention are directed to SCR urea mixers.  As disclosed by Gao, it is well known for an intake air rectifying pipe to be provided with an airflow rotating mechanism configured to rotate exhaust gas entering the intake air cone pipe to provide more uniform mixing of the urea and the exhaust gas, and reduce occurrences of excessive urea deposition (paragraph [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson such that the intake air rectifying pipe is provided with an airflow rotating mechanism configured to rotate exhaust gas entering the intake air cone pipe as taught by Gao, as such a modification would provide more uniform mixing of the urea and the exhaust gas, and reduce occurrences of excessive urea deposition.
	Regarding claim 2, Karlsson further discloses wherein a diameter of the intake air cone pipe (cone pipe) gradually decreases in an inflow direction of airflow (Annotated Figure 4 above).
	Regarding claim 3, Karlsson further discloses wherein the porous pipe (porous pipe) extends to a middle position of the intake air straight pipe (straight pipe) (Annotated Figure 4 above).
	Regarding claim 4, Karlsson in view of Gao further discloses wherein the airflow rotating mechanism (swirl vane 2023 of Gao) is disposed inside the intake air cone pipe (Figures 2 and 5; paragraph [0043] of Gao disclose that the airflow rotating mechanism 2023 is disposed on the intake air 
	Regarding claim 5, Gao further discloses wherein the airflow rotating mechanism (2023) is airflow rotating blades (Figures 2 and 5; paragraphs [0037], [0043], [0045] and [0046]).
	Regarding claim 6, Karlsson further discloses wherein a urea nozzle installation plate (5) is provided at an air intake port of the SCR system urea mixer, and the urea nozzle installation plate (5) is installed at an inlet of the intake air rectifying pipe (rectifying pipe) (Figure 1 and annotate Figure 4; paragraph [0049]).
	Regarding claim 9, Karlsson discloses an SCR system (paragraphs [0057] – [0059]) having the SCR system urea mixer according to claim 1 installed thereon (See the above rejection of claim 1).
	Regarding claim 10, as best understood in view of the 112(b) issues noted above, Karlsson further discloses where the SCR system is a box-type SCR system, an S-type SCR system or a U-type SCR system (Figures 7 and 8).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Gao as applied to claim 1 above, and further in view of Willats et al. (U.S. Patent Application Publication No. US 2019/0055876 A1).
Regarding claim 7, Karlsson discloses the claimed invention except for wherein outer portions of the intake air cone pipe and the intake air straight pipe are each wrapped with a heat insulation shield.
Willats is directed to an SCR mixer.  Willats specifically discloses wherein the outer housing of the SCR mixer are wrapped with a heat insulation shield (paragraphs [0034] – [0038] and [0052]).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Gao as applied to claim 1 above, and further in view of Bruck (U.S. Patent Application Publication No. US 2011/0162358 A1).
Regarding claim 8, Karlsson discloses the claimed invention except for a heat insulation layer is disposed in the intake air cone pipe.
Bruck is directed to an SCR system.  Bruck specifically discloses a heat insulation layer (18) disposed in an exhaust pipe (4) (Figures 3 and 4; paragraph [0044]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Karlsson such that a heat insulation layer is disposed in the intake air cone pipe as taught by Bruck, as the references and the claimed invention are directed to SCR systems.  As disclosed by Bruck, it is well known for a heat insulation layer to be disposed in an exhaust pipe (paragraph [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karlsson such that a heat insulation layer is 

Conclusion
Accordingly, claims 1 – 10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.